Citation Nr: 0328939	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-04 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral bunions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from January 1996 to March 
1997.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefits 
sought on appeal.  


FINDINGS OF FACT

1.  The RO has sufficiently met the requirements of the 
Veterans Claims Assistance Act of 2000.

2.  The presumption of soundness is applicable to the claim, 
and the evidence of record does not support a finding that 
this presumption has been rebutted by clear and unmistakable 
evidence that the veteran's bilateral bunions existed prior 
to her entry into service.

3.  The competent medical evidence of record establishes that 
the veteran currently has bilateral bunions that are related 
to her period of active service.


CONCLUSION OF LAW

Bilateral bunions were incurred in active service.  
38 U.S.C.A. §§ 1110, 1111, 1132, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board first notes that this matter has been sufficiently 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475 114 Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. 
§§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 3.159.  In this 
regard, the claims file contains the veteran's complete 
service medical records, as well as relevant current VA 
examination and clinical records, that contain findings and 
diagnoses that permit the Board to address the issues 
relevant to the claim.  In addition, the Board finds that the 
veteran has continually known of the steps which the RO has 
undertaken to develop her claim, and of which steps she could 
undertake in support of her claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Lastly, the Board 
observes that in light of the highly favorable outcome of 
this appeal, constituting a grant of the maximum available 
benefits sought, any perceived lack of VCAA notice or 
development should not be considered prejudicial in this 
case.

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  Service connection may also be awarded 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309 (2003).  If there is no evidence of a chronic 
condition during service or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for 
disease that is diagnosed after discharge from active 
service, when the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when she entered into  service except for 
conditions noted on the entrance examination.  38 U.S.C.A. §§ 
1111, 1132 (West 2002).  This presumption of soundness, 
however, may be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service and 
that the disorder was not aggravated by such service.  Id.  

The Board recognizes that below, the veteran specifically 
claimed service connection for bilateral bunions, and this 
disorder was determined to have preexisted service and was 
accordingly denied for a lack of sufficient evidence of 
aggravation of the disorder during service.  See 38 U.S.C.A. 
§§ 1153 (West 2002); 38 C.F.R. § 3.306 (2003).  The Board 
holds, however, that there is insufficient evidence of record 
to support a finding that the veteran's current bilateral 
bunions preexisted her entry into service, and that she is 
instead entitled to the presumption of soundness and to 
evaluation of her claim under the principles of direct 
service connection.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
The Board has further decided that the veteran is entitled to 
the award of direct service connection for her claim.  
Therefore, the Board will not proceed further with any 
evaluation of whether the veteran's claimed disorder was 
aggravated during active service.  

The veteran's service medical records show that she underwent 
a service entry examination in September 1995.  On her report 
of medical history, the veteran did not acknowledge or 
identify any current foot problems.  After clinical 
evaluation, the service physician noted only asymptomatic, 
bilateral, mild pes cavus, and did not report any clinical 
findings of bunions on either of the veteran's feet.  

The veteran also testified in May 2003 that she did not have 
bunions prior to service, nor did she receive any medical 
treatment for bunions prior to service.  The Board considers 
the veteran's contemporaneous report at the time of entry 
into service, as well as her later testimony, to be credible 
evidence of a lack of relevant symptomatology prior to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Further, the Board finds that there really is nothing of 
record to contradict the veteran's reports.  Although the RO 
determined that the service physician's September 1995 entry 
examination finding of bilateral pes cavus was sufficient 
evidence of a preexisting bunion condition, the Board will 
not do so because the record does not reflect a specific 
medical finding of bunions.  Pes cavus is 'a foot deformity 
characterized by an abnormally high arch.'  Nix v. Brown, 4 
Vet. App. 462, 464 (1993).   

In light of the above, the Board finds that with regard to 
the foot disorder on appeal (specifically claimed as 
bilateral bunions), the veteran is entitled to the 
presumption of soundness at the time of her entry into 
service.  38 U.S.C.A. §§ 1111, 1132.  Further, there is 
insufficient evidence to rebut the presumption here.  Id.  
Therefore, this claim will be evaluated under the principles 
of direct service connection.  

The service medical records reflect multiple reports for 
treatment of foot pain.  The veteran has also testified that 
when she first entered service, she was required to accept 
and wear shoes that were two sizes smaller than her shoe 
size, and this is confirmed in her service medical records.  
The veteran has further reported that she began having foot 
pain almost immediately after beginning to wear the smaller-
sized shoes, and the Board also finds this report to be 
credible.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

By February 1996, the veteran had a bunion diagnosis 
documented in her service medical treatment records.  The 
records reflect that she then underwent a Medical Board 
examination for other medical problems in July 1996, and the 
Board observes that a diagnosis of mild bunion deformity of 
the lateral great toes was included in the examination report 
(but was not determined at the time to have preexisted 
service).  There are later service treatment reports of foot 
pain, albeit no further reports specific to bunions, and the 
veteran's service medical records do not contain a discharge 
examination report.  

After her departure from service (in March 1997), the veteran 
filed claims for service connection for other medical 
disorders.  The record indicates that she underwent a VA 
general medical examination in July 1997, where she noted 
foot pain, but no bunion findings were listed on the clinical 
evaluation report.  The Board, however, recognizes that the 
veteran's feet were not the focus of the claims pending at 
that time.  

The Board further observes that the veteran's claims file 
does contain an extensive record of VA treatment for foot 
problems, culminating in a November 1999 surgery for bunions 
on her left foot, thereafter requiring an extensive 
convalescence period.  The veteran has also testified that 
she has been advised to undergo surgery for right foot 
bunions, but that she is apprehensive to proceed with such 
surgery for fear of its aftereffects.

The veteran was afforded a new VA examination in May 2000.  
After clinical evaluation, the examiner's diagnoses were left 
foot bunion, post bunionectomy, and right foot bunion.  

The Board finds that this claim warrants service connection.  
The credible evidence of record reflects that the veteran did 
not have bunions at the time of her entry into service, but 
that she did have bunions during active service.  
Furthermore, this symptomatology continued not long after 
active service.  See 38 C.F.R. § 3.303(b).  Finally, the 
competent medical evidence of record documents that the 
veteran continues to experience bilateral bunion problems.  
Therefore, after resolving all doubt in favor of the veteran, 
the Board finds that the necessary elements of the veteran's 
claim for service connection have been met, and that direct 
service connection is warranted in this case.  See 
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral bunions is granted.



	                        
____________________________________________
	JOHN L. PRICHARD
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



